Citation Nr: 0528836	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2005, a transcript of 
which is of record.

For the reasons stated below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Here, the Board finds that 
additional development is required in order to comply with 
the duty to assist.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The veteran essentially contends that he has PTSD due to his 
active service in the Republic of Vietnam.  Specifically, he 
has indicated that sometime in May or June 1966 he was alone, 
on exterior perimeter guard duty, away from his base camp, 
when enemy soldiers tried to infiltrate his base camp, were 
repelled by other members of his unit, and while they were 
fleeing they passed by his position.  Further, he has 
asserted that he was angry and frustrated because he was not 
relieved after this incident, although following this 
incident he was provided with 10 days of rest and relaxation  
to get over the stress this incident caused.  He has 
acknowledged that nobody in his unit was killed during this 
incident.

The Board acknowledges that the veteran has received a 
medical diagnosis of PTSD, attributed to his account of what 
occurred during service.  However, the Court has held the 
just because a physician or other health professional 
accepted the veteran's description of his active service 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
The primary issue in this case is whether the veteran has 
presented credible supporting evidence that the claimed 
stressors occurred.

The Board notes that neither the veteran's service medical 
nor personnel records, to include his DD Form 214, confirm 
his account of this purported stressor.  In addition, these 
records do not support a finding that he engaged in combat 
while on active duty.  For example, there is no indication of 
any awards or decorations denoting combat service such as a 
Purple Heart and/or the Combat Action Ribbon.  However, these 
records do confirm his military occupational specialty (MOS) 
was that of a military policeman and that he had active 
service in the Republic of Vietnam during the time the 
purported stressor occurred.  Moreover, the veteran has 
identified the unit to which he was assigned during the time 
of this purported incident, and it has been intimated that 
unit records would support his account of this incident.

The Board further notes that in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the Court reversed the Board's denial 
of a claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Applying 
this holding to the instant case, it does not appear that 
sufficient effort was made to verify the veteran's purported 
stressor through official channels, to include research of 
his unit records.  For example, even though the RO sent 
correspondence to the United States Armed Forces Service 
Center of Research of Unit Records (USASCRUR) in January 2001 
requesting whether the veteran's purported stressor could be 
verified, no response from USASCRUR to this correspondence 
appears to be of record.  Accordingly, the Board concludes 
that a full and fair adjudication of this case cannot be 
completed without additional efforts to verify the veteran's 
account of his purported stressor.

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.

2.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify these stressors through official 
channels, to include additional referral 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR).  An attempt should also be 
made to research the veteran's unit 
records for the May/June 1966 period in 
which he alleged the unit engaged the 
enemy who infiltrated their base.  

The RO should make sure they receive a 
response from any official source they 
contact regarding the veteran's purported 
stressor(s) before readjudicating his 
claim.

3.  If, and only if, any stressor is 
verified, the veteran should be afforded 
an examination to determine the current 
nature and etiology of his purported 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner should indicate that the claims 
folder was reviewed.  

Following examination of the veteran, the 
examiner should make a specific 
determination as to whether the veteran 
has PTSD in accord with the criteria 
found in Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Additionally, the 
examiner should state the stressor upon 
which the diagnosis is based.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the February 2003 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


